Case: 13-10919       Date Filed: 05/08/2014       Page: 1 of 25


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-10919
                              ________________________

                         D.C. Docket No. 1:10-cv-00736-WCO


KENNETH LODGE,
DELORES LODGE,

                                                                       Plaintiffs-Appellants,

                                            versus

KONDAUR CAPITAL CORPORATION,
MCCALLA RAYMER, LLC/MCCALLA RAYMER, ESQ.,

                                                                     Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (May 8, 2014)

Before HULL and BLACK, Circuit Judges, and WALTER, * District Judge.

HULL, Circuit Judge:


       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
              Case: 13-10919    Date Filed: 05/08/2014    Page: 2 of 25


      Plaintiffs-appellants Kenneth and Delores Lodge sued defendants-appellees

McCalla Raymer, LLC (“McCalla”) and Kondaur Capital Corporation

(“Kondaur”), claiming that they violated (1) the automatic stay in plaintiff Kenneth

Lodge’s bankruptcy, under 11 U.S.C. § 362, and (2) the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. The plaintiffs appeal the

district court’s grant of summary judgment in favor of the defendants. After

careful review and with the benefit of oral argument, we affirm.

                          I. FACTUAL BACKGROUND

A.    Lodges’ Mortgage in 2000

      In 2000, the Lodges obtained a $156,800 loan from First Franklin Financial

Corporation (“First Franklin”). They signed a promissory note and executed a

security deed giving First Franklin a mortgage on their property. The security deed

gave First Franklin the right to foreclose on the property as a means of enforcing

the Lodges’ obligation to repay the loan.

B.    Plaintiff Kenneth Lodge’s Bankruptcy in 2005

      Five years later, on September 15, 2005, plaintiff Kenneth Lodge filed a

Chapter 13 bankruptcy petition. Pursuant to 11 U.S.C. § 362, the filing of the

petition automatically stayed any act to collect the loan and to enforce any lien,

such as First Franklin’s mortgage. 11 U.S.C. § 362(a)(4), (6).




                                            2
              Case: 13-10919     Date Filed: 05/08/2014   Page: 3 of 25


      On December 18, 2008, defendant McCalla filed, on behalf of First

Franklin’s loan servicer, Home Loan Services, a motion for relief from the

bankruptcy stay. In the motion, McCalla asserted that Kenneth Lodge had

defaulted on the promissory note and requested that the stay be lifted so that First

Franklin could exercise its rights under the security deed. The bankruptcy court

never ruled on this motion.

      Also on December 18, 2008, First Franklin assigned its interest in the

promissory note and security deed to defendant Kondaur. Later on in 2009,

defendant McCalla, on behalf of defendant Kondaur, filed an amendment to the

December 18, 2008 motion for relief from the bankruptcy stay, changing the

movant’s name from Home Loan Services to Kondaur, the new owner of the

security deed. The bankruptcy court never ruled on this amended motion either.

C.    March 12, 2009 Notice of Sale

      In January 2009, defendant Kondaur submitted a foreclosure referral

regarding the Lodges’ property to defendant McCalla. Then McCalla, on behalf of

Kondaur, submitted a “Notice of Sale” for publication in the Rockdale Citizen, a

local newspaper.

      The Notice of Sale stated that Kondaur sought to foreclose on the Lodges’

property to recover the amount owed under the promissory note. The foreclosure

sale was to take place on the first Tuesday of April 2009, that is, April 7, 2009.


                                          3
               Case: 13-10919       Date Filed: 05/08/2014       Page: 4 of 25


       The Notice of Sale was published on March 12, 2009. That same day,

McCalla requested that the local newspaper cancel the publication of the Notice of

Sale. So, the March 12, 2009 Notice of Sale was published only once and only for

one day total. The Lodges did not see the Notice of Sale at that time.

       Rather, at some unspecified time after March 12, 2009, the Lodges received

letters from law firms informing them that they were “about to be foreclosed.” The

Lodges then discovered that the Notice of Sale had been published in the Rockdale

Citizen. A few weeks later, on April 7, 2009, the date announced in the Notice of

Sale, the Lodges realized that the foreclosure sale had been canceled, and it never

occurred. 1

       On January 28, 2010, Kenneth Lodge completed his Chapter 13 plan, and his

debts, including the loan here, were discharged. Given the bankruptcy court never

ruled on the initial motion or the amended motion for relief from the bankruptcy

stay, the stay remained in effect throughout Kenneth Lodge’s bankruptcy

proceedings from 2005 to 2010.

                        II. PROCEDURAL BACKGROUND

A.     Lodges’ Lawsuit filed March 12, 2010

       After Kenneth Lodge received his Chapter 13 discharge, the Lodges filed a

two-count complaint against defendants McCalla and Kondaur. Count 1 claimed

       1
         At oral argument, counsel for the Lodges conceded that, on April 7, 2009, the Lodges
realized that the foreclosure sale would not occur.
                                               4
                Case: 13-10919       Date Filed: 05/08/2014       Page: 5 of 25


that McCalla and Kondaur violated the automatic bankruptcy stay by causing the

local newspaper to publish the March 12, 2009 Notice of Sale. The Lodges sought

damages under 11 U.S.C. § 362(k), which provides that an “individual injured by

any willful violation of a stay provided [by § 362] shall recover actual damages . . .

.” 11 U.S.C. § 362(k). 2

       Count 2 claimed that the defendants’ publication of the Notice of Sale also

violated the FDCPA, 15 U.S.C. § 1692f(6)(A) and (C). 3

       The district court addressed the Lodges’ two claims separately, at different

stages of the lawsuit, as outlined below.

B.     Summary Judgment Motions on Automatic Stay Claim (Count 1)

       The Lodges moved for partial summary judgment on their automatic stay

claim in Count 1. The defendants filed a summary judgment motion on that same

claim. The defendants argued that the Lodges had not shown any injury caused by

the defendants’ violation of the stay and therefore could not recover “actual

damages” under § 362(k).

       The Lodges responded that the defendants’ violation of the automatic stay

was, standing alone, an injury for which the Lodges could recover “actual

       2
         The Lodges cited 11 U.S.C. § 362(h) in their complaint. Section 362(h) was recodified
into § 362(k) per the Bankruptcy Abuse Prevention Consumer Protection Act of 2005, Pub. L.
No. 109-8, § 305(1)(B), 119 Stat. 23. Accordingly, we will refer to the current section, § 362(k),
as did the district court.
       3
         In February 2011, the Lodges amended Count 2 of their initial complaint, and it is Count
2 of the amended complaint that is described above and at issue on appeal.
                                                5
              Case: 13-10919     Date Filed: 05/08/2014    Page: 6 of 25


damages” under § 362(k). The Lodges also asserted that they could recover under

§ 362(k) for their emotional distress.

      In their affidavits, the Lodges acknowledged that they did not see the March

12, 2009 Notice of Sale in the Rockdale Citizen and discovered it only when they

received the law firms’ letters. On April 7, 2009, the Lodges learned the

foreclosure would not happen. Thus, the maximum duration of the Lodges’

concern about the possibility of foreclosure was a period from sometime after

March 12, 2009 until April 7, 2009.

      In support of the Lodges’ claim of emotional distress, plaintiff Delores

Lodge attested that, before the Lodges discovered that the foreclosure sale would

not occur, her husband, Kenneth Lodge, was “unbearable.” She could not talk to

him. He did not want to listen to her. She was “stressed out,” so she visited her

family doctor for stress and back pain and was prescribed medication. She could

not sleep without medication, began to sleep more with medication, and avoided

her husband and children.

      Plaintiff Kenneth Lodge attested that the publication of the Notice of Sale

made him “furious” and a “bear to be around.” He (1) was a car salesman and was

“so stressed out” that he had difficulties selling cars, (2) was unable to sleep “[f]or

the entire rest of the month,” (3) began having migraine headaches, and (4) had to

be prescribed medication after his preexisting acid reflux worsened. His children


                                           6
              Case: 13-10919    Date Filed: 05/08/2014    Page: 7 of 25


and co-workers began to avoid him. He argued with his wife. He “began to worry

what would happen to [him] next.”

      In ruling on the parties’ summary judgment motions, the district court

observed that defendants McCalla and Kondaur conceded that they willfully

violated the automatic stay. The district court determined, however, that the

emotional distress injuries set forth in the Lodges’ affidavits were too generalized

and speculative to show an injury sufficient to support a recovery under § 362(k),

and that the Lodges failed to show that any harm they suffered was a direct result

of the defendants’ actions as opposed to other factors. The district court therefore

granted summary judgment in the defendants’ favor on the automatic stay claim

and denied the Lodges’ motion for partial summary judgment.

C.    Summary Judgment Motions on FDCPA Claim (Count 2)

      On May 2, 2012, the Lodges moved for summary judgment on the FDCPA

claim, asserting the defendants were “debt collectors.” Initially, the Lodges’ only

cited evidence was McCalla’s motions for relief from the stay (filed in December

2006, July 2007, and December 2008) and an amendment to one of those motions

(filed on August 2009), which McCalla filed as a law firm on behalf of Home Loan

Services and, later, Kondaur.

      On May 29, 2012, the defendants, in response, argued that the Lodges had

not shown that they were “debt collectors” under the FDCPA.


                                          7
              Case: 13-10919     Date Filed: 05/08/2014     Page: 8 of 25


      In June 2012, the Lodges filed a reply, arguing that the defendants were debt

collectors because their websites indicated that their businesses concerned

borrowers in default. The Lodges’ reply did not (1) attach screenshots of

McCalla’s or Kondaur’s websites, (2) give the address of the websites, or (3)

request the district court to take judicial notice of those websites.

      Around the same time period, defendants McCalla and Kondaur filed their

own motion for summary judgment, arguing that they had not violated the FDCPA.

      In a Report and Recommendation (“R&R”), a magistrate judge

recommended denying the Lodges’ summary judgment motion and granting the

defendants’ summary judgment motion. The magistrate judge determined that the

Lodges (1) failed to set forth any facts whatsoever in their response to the

defendants’ summary judgment motion; (2) failed to meet their burden of showing,

in their response to the defendants’ summary judgment motion, that the defendants

were debt collectors, as defined under the FDCPA and required for FDCPA

liability; and (3) by relying solely on McCalla’s motions seeking relief from the

stay in Kenneth Lodge’s bankruptcy proceeding, failed to show that the defendants

were debt collectors for the purposes of their own motions for summary judgment.

      The magistrate judge acknowledged that, in their June 2012 reply in support

of their motion for summary judgment, the Lodges had pointed to the defendants’

websites. The magistrate judge determined, however, that the Lodges waived any


                                           8
                Case: 13-10919         Date Filed: 05/08/2014        Page: 9 of 25


argument based on the websites by not presenting it in their opening summary

judgment brief, thereby depriving the defendants of the opportunity to address the

websites in their response. Further, the magistrate judge would not consider the

information from the websites because the Lodges did not support the information

with citations to the record and did not mention the information in their “Statement

of Material Facts Not In Dispute,” in violation of the local rules.4

       The Lodges filed objections to the magistrate judge’s R&R, arguing that the

defendants were “debt collectors” under the FDCPA. The Lodges requested, for

the first time, that the district court take judicial notice of the contents of the

defendants’ websites and of a document from the “Georgia Press Association

Public Notice Website,” purporting to show that McCalla had conducted numerous

foreclosures. 5 The Lodges asserted that these materials, if judicially noticed,

would prove that the defendants were “debt collectors” under the FDCPA.

       Overruling the Lodges’ objections, the district court agreed with the

magistrate judge that the court was not required to consider the information from

the defendants’ websites because the Lodges (1) presented it for the first time in


       4
         In a footnote, the magistrate judge noted that the district court had the authority to take
judicial notice of facts sua sponte, but the magistrate judge declined to do so.
       5
         The document from the “Georgia Press Association Public Notice Website” contained
numerous notices of sale from 2008 and 2009 that stated that McCalla sought to foreclose on
properties of individuals who were not parties to the Lodges’ lawsuit. Several of the notices
stated that McCalla was “ACTING AS A DEBT COLLECTOR ATTEMPTING TO COLLECT
A DEBT.”
                                                  9
               Case: 13-10919       Date Filed: 05/08/2014       Page: 10 of 25


their reply brief; (2) failed to support it with citations to evidence in the record; and

(3) did not present it in their “Statement of Material Facts Not In Dispute.” The

district court denied the Lodges’ request to take judicial notice of the defendants’

websites and the document from the “Georgia Press Association Public Notice

Website” because, inter alia, the Lodges did not present that evidence and

argument to the magistrate judge. The district court adopted the R&R, denied the

Lodges’ motion for summary judgment, and granted the defendants’ motion for

summary judgment. The Lodges timely appealed. 6

                   III. AUTOMATIC STAY CLAIM (COUNT 1)

A.     Section 362(k)

       It is well established that the filing of a bankruptcy petition acts to

automatically stay all efforts outside of bankruptcy to enforce a lien against a

debtor’s property or to collect debts from a debtor who is under the protection of

the bankruptcy court. 11 U.S.C. § 362(a)(4), (6). Unless the action comes under

an exception in 11 U.S.C. § 362(b) or a party receives relief from the stay under 11

U.S.C. § 362(d), the stay generally remains in effect until the bankruptcy court




       6
         We review a district court’s summary judgment decision de novo, applying the same
legal standards as those that governed the district court. Bradley v. Franklin Collection Serv.,
Inc., 739 F.3d 606, 608 (11th Cir. 2014). Summary judgment is appropriate where “there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).


                                                10
               Case: 13-10919        Date Filed: 05/08/2014       Page: 11 of 25


disposes of the case. 11 U.S.C. § 362(c); see Carver v. Carver, 954 F.2d 1573,

1576 (11th Cir. 1992).

       In turn, § 362(k) provides that an “individual injured by any willful violation

of a stay provided [by § 362] shall recover actual damages, including costs and

attorneys’ fees, and, in appropriate circumstances, may recover punitive damages.”

11 U.S.C. § 362(k) (emphasis added). Here, there is no dispute that the defendants

McCalla and Kondaur knew that the automatic stay was in place and willfully

violated the stay. 7 Rather, the issues here are (1) whether the statutory term “actual

damages” encompasses emotional distress damages, and, if so, (2) the evidentiary

requirements for an emotional distress claim under § 362(k). 8

       Although this Court has not yet decided these issues, four of our sister

circuits have. None of these circuits have completely foreclosed an award of

emotional distress damages under § 362(k). Three circuits (the First, Seventh, and

       7
        On appeal, the Lodges do not argue that they are entitled to punitive damages under
§ 362(k), and thus, we do not address punitive damages.
       8
         We reject the Lodges’ argument, made in passing, that the defendants’ violation of the
automatic stay alone constitutes an injury sufficient to allow the Lodges to recover under
§ 362(k). Only individuals who have been injured may recover damages under § 362(k). See
Garden v. Cent. Neb. Hous. Corp., 719 F.3d 899, 906 (8th Cir. 2013) (“To recover under
§ 362(k), the debtor must show that the creditor’s violation of the automatic stay was willful and
that the violation injured the debtor.”); Vazquez Laboy v. Doral Mortg. Corp. (In re Vazquez
Laboy), 647 F.3d 367, 371, 375-76 (1st Cir. 2011) (stating that, to be entitled to damages under
§ 362(k), a party must first prove an injury; then concluding that the debtors had sufficiently set
forth an injury, as they had “expended court costs and attorneys’ fees in order to vindicate the
automatic stay”); McMullen v. Sevigny (In re McMullen), 386 F.3d 320, 332 (1st Cir. 2004)
(finding a technical violation of an automatic stay was non-compensable under § 362(h) (later
recodified at § 362(k)) because the debtor had not shown that he had suffered an injury).


                                                11
             Case: 13-10919     Date Filed: 05/08/2014    Page: 12 of 25


Ninth Circuits) concluded, and one (the Fifth Circuit) suggested, that “actual”

damages in § 362(k) may encompass emotional distress damages. We review our

sister circuits’ decisions below.

B.    First Circuit’s Fleet Mortgage Group, Inc. v. Kaneb

      In Fleet Mortgage Group, Inc. v. Kaneb, the First Circuit reviewed a

bankruptcy court’s award of emotional distress damages under § 362(h) (later

recodified at § 362(k)) to a plaintiff for an automatic stay violation. 196 F.3d 265,

269-70 (1st Cir. 1999). The plaintiff in Kaneb had “provided specific information

about the sharp decline in social invitations and outings following [a mortgage

company’s] violation of the automatic stay rather than ‘generalized assertions’ of

his emotional state.” Id. at 269. The plaintiff also testified about the emotional

distress he had experienced because of those changes in his life. Id. at 270.

      The First Circuit stated, without discussion of the text or legislative history

of § 362, that “emotional damages qualify as ‘actual damages’ under § 362(h),”

as “[a]n honest accounting of actual damages under § 362(h) must include the

psychological suffering of [the plaintiff].” Id. at 269-70. The First Circuit

affirmed the bankruptcy court’s award of damages for mental anguish, but declined

to address the evidentiary requirements concerning an emotional distress claim




                                          12
               Case: 13-10919        Date Filed: 05/08/2014       Page: 13 of 25


because the mortgage company had waived those arguments by failing to raise

them in the bankruptcy court. Id. at 269-70. 9

C.     Seventh Circuit’s Aiello v. Providian Financial Corp.

       In Aiello v. Providian Financial Corp., the Seventh Circuit concluded that a

plaintiff, absent a financial loss, could not recover “damages for purely emotional

injury” under § 362(h). 239 F.3d 878, 878, 881 (7th Cir. 2001). The Seventh

Circuit recognized that the First Circuit in Kaneb had held “that damages awarded

for emotional injury caused by a willful violation of the automatic stay are ‘actual

damages.’” Id. at 878. The Seventh Circuit then said: “[n]o doubt they are; but

whether their award is authorized by the statute is a separate question, one not

addressed in [Kaneb], the defendant apparently having waived it.” Id. The

Seventh Circuit concluded that the purpose behind the automatic stay was financial

in character, not to protect emotional peace of mind, but a plaintiff “might be

permitted to piggyback a claim for damages for incidental emotional loss” to a

claim for a financial loss. Id. at 879, 881.

       In reaching this conclusion, the Seventh Circuit determined that “[t]he

automatic stay is primarily for the protection of the unsecured creditors as a group”

and that “[t]he stay prevents . . . a race by the creditors to seize the debtor’s assets,

       9
        In United States v. Torres (In re Rivera Torres), the First Circuit determined that the
language in Kaneb concerning whether § 362(h) authorized emotional distress damages was
dicta because the Kaneb mortgage company had waived the argument as to whether § 362(h)
authorized the award. 432 F.3d 20, 28 (1st Cir. 2005).
                                                13
             Case: 13-10919     Date Filed: 05/08/2014    Page: 14 of 25


a race that by thwarting the orderly liquidation of those assets would yield the

creditors as a group less than if they are restrained.” Id. at 879. As to secured

creditors, the Seventh Circuit observed that the automatic stay blocks the

“foreclosure of the creditor’s security interest” until the conclusion of the

bankruptcy or a grant of relief from the automatic stay. It also noted that a

security interest is not extinguished by the discharge in bankruptcy of the debtor’s

debts. Id.

      The Seventh Circuit stated that “[b]ankruptcy is a harrowing experience, for

the bankrupt but sometimes for the creditors as well.” Id. Nevertheless, the

Seventh Circuit determined that “[t]he Bankruptcy Code was not drafted with

reference to the emotional incidents of bankruptcy” and the protection provided by

the automatic stay “is financial in character; it is not protection of peace of mind.”

Id. The Seventh Circuit explained that § 362(k)’s purpose is “not to redress tort

violations but to protect the rights conferred by the automatic stay.” Id. at 880.

      Importantly, the Seventh Circuit stressed that “[t]he law has always been

wary of claims of emotional distress, because they are so easy to manufacture” and

there is a considerable “potential for abuse if damages for a purely emotional

injury can be awarded in suits to redress violations of the automatic stay.” See id.

at 880-81. The Seventh Circuit added that it did not intend to suggest that

“victims of tortious infliction of emotional distress in the course of a bankruptcy


                                          14
             Case: 13-10919    Date Filed: 05/08/2014   Page: 15 of 25


proceeding are orphans of the law.” Id. at 880. Rather, the Seventh Circuit

determined that a plaintiff has “the normal tort remedies against oppressive debt-

collection tactics” or, as stated earlier, may be able to “piggyback” an emotional

injury claim under § 362(k) where he can also show financial loss. Id. at 881.

D.    Fifth Circuit’s Young v. Repine

      In Young v. Repine (In re Repine), the Fifth Circuit suggested that, in some

circumstances, a bankruptcy court may award emotional injury damages under

§ 362(k). 536 F.3d 512, 521-22 (5th Cir. 2008). The Fifth Circuit reviewed Kaneb

and Aiello. The Fifth Circuit concluded that Kaneb held that (1) “emotional

damages qualify as ‘actual damages’ under [§] 362(k),” and (2) “emotional

damages awards under [§] 362(k) must be supported by ‘specific information,’

rather than ‘generalized assertions.’” Id. at 521. The Fifth Circuit concluded that

Aiello “implicitly endorsed” the specificity requirement set forth in Kaneb and

held that “emotional injury is not compensable under [§] 362(k) unless the

emotional injury can be linked to some other financial injury.” Id.

      After reviewing these decisions, the Fifth Circuit determined that, at a

minimum, the plaintiff “was required to set forth ‘specific information’ concerning

the damages caused by his emotional distress rather than relying only on

‘generalized assertions.’” Id. at 521-22. The Fifth Circuit declined to “adopt a

precise standard for whether, or under what circumstances, a court may award


                                         15
             Case: 13-10919     Date Filed: 05/08/2014   Page: 16 of 25


emotional damages under [§] 362(k)” because the plaintiff had failed to make this

minimal showing. Id. at 522.

E.    Ninth Circuit’s Dawson v. Washington Mutual Bank, F.A.

      Finally, in Dawson v. Washington Mutual Bank, F.A. (In re Dawson), the

Ninth Circuit concluded that the term “actual damages” in § 362(h) includes

emotional distress damages. 390 F.3d 1139, 1146-49 (9th Cir. 2004). The Ninth

Circuit determined that the text and context of § 362(h) were ambiguous as to

whether “actual damages” included emotional distress damages. Id. at 1146.

      However, in examining the legislative history of the statute, the Ninth

Circuit determined that the purpose of the automatic stay provision had both

financial and non-financial goals. Id. at 1147. In addition to the financial goals,

Congress intended the provision to create a “breathing spell” and “take[] the

pressure off the debtor,” which suggested “a human side to the bankruptcy

process.” Id. at 1147-48 (quotation marks omitted). Thus, Congress was

concerned with the emotional and psychological toll that a violation of a stay can

exact from a bankruptcy debtor. Id. at 1148. The Ninth Circuit decided that

“[b]ecause Congress meant for the automatic stay to protect more than financial

interests, it makes sense to conclude that harm done to those non-financial interests

by a violation are cognizable as ‘actual damages.’” Id. The Ninth Circuit




                                          16
              Case: 13-10919     Date Filed: 05/08/2014     Page: 17 of 25


concluded that the actual damages that may be recovered by an individual injured

by a willful violation of the automatic stay include emotional distress damages. Id.

      In determining what standard applied to an emotional distress claim, the

Ninth Circuit held that a plaintiff can recover damages for emotional distress

where the plaintiff can satisfy a three-part test: (1) the plaintiff suffered

“significant harm,” as opposed to “[f]leeting or trivial anxiety or distress”; (2) that

significant harm is “clearly establish[ed]”; and (3) there is “a causal connection

between that significant harm and the violation of the automatic stay (as distinct,

for instance, from the anxiety and pressures inherent in the bankruptcy process).”
390 F.3d at 1149. The Ninth Circuit explained that “not every willful violation

merits compensation for emotional distress” and that its three-part test is aimed at

“limiting frivolous claims.” Id.

      The Ninth Circuit instructed that a plaintiff can satisfy the second prong of

its test by offering corroborating medical evidence or non-expert testimony (for

example, by family members, friends, or co-workers) about the manifestations of

his mental anguish. Id. at 1149-50. The Ninth Circuit recognized that “[i]n some

cases significant emotional distress may be readily apparent even without




                                           17
                Case: 13-10919        Date Filed: 05/08/2014        Page: 18 of 25


corroborative evidence,” such as where “the violator may have engaged in

egregious conduct.” Id. at 1150. 10

F.     Lodges’ Claim

       Here, we join other circuits in concluding that emotional distress damages

fall within the broad term of “actual damages” in § 362(k). We share, however,

the Fifth, Seventh, and Ninth Circuits’ caution that not every willful violation of

the stay merits compensation for emotional distress and that a standard governing

such claims is necessary. We thus hold that, at a minimum, to recover “actual”

damages for emotional distress under § 362(k), a plaintiff must (1) suffer

significant emotional distress, (2) clearly establish the significant emotional

distress, and (3) demonstrate a causal connection between that significant

emotional distress and the violation of the automatic stay. See Dawson, 390 F.3d

at 1149.

       And, we agree with the district court that the Lodges have not made this

showing. 11 First, the Lodges failed to show that they suffered significant

       10
         In Dawson, the Ninth Circuit ultimately reversed the bankruptcy court’s award of
emotional distress damages and remanded for reconsideration because the bankruptcy court did
not have the benefit of the standards articulated for the first time in the Ninth Circuit’s opinion.
390 F.3d at 1150-51.
       11
          In determining that the Lodges failed to show an emotional distress injury sufficient for
an award of damages under § 362(k), the district court used a test identical to the test set forth in
Dawson. And, several bankruptcy courts within the Eleventh Circuit have also used the Dawson
test to determine whether a plaintiff has shown an emotional injury sufficient to recover under
§ 362(k). See, e.g., Thomason v. Chestatee Cmty. Ass’n (In re Thomason), 493 B.R. 890, 903
(Bankr. N.D. Ga. 2013); Caffey v. Russell (In re Caffey), 384 B.R. 297, 309 (Bankr. S.D. Ala.
                                                 18
              Case: 13-10919     Date Filed: 05/08/2014     Page: 19 of 25


emotional distress. See id. The Lodges admit that they learned of the publication

of the Notice of Sale only when they received letters from law firms informing

them that they were “about to be foreclosed.” The Lodges did not file copies of

those letters or even specify when they received them, rendering it impossible to

determine exactly how long they held their mistaken belief that their property was

to be foreclosed. The Lodges offered only generalized evidence that they were

“stressed out” and had difficulties interacting with one another and their children.

Kenneth Lodge added that he had “trouble selling automobiles” and that his

coworkers were avoiding him. This generalized evidence, without any additional,

specific detail, does not show that the Lodges suffered significant emotional

distress due to the Notice of Sale being published for a single day, as opposed to

“[f]leeting or trivial anxiety or distress.” See id. Moreover, the Lodges admit that,

by April 7, 2009, they knew that the foreclosure sale would not occur.

      Further, the Lodges submitted only their affidavits and have therefore failed

to corroborate their injuries in any way. See id. The Ninth Circuit suggested that

corroborating evidence may not be necessary to prove emotional distress where the

violator engaged in egregious conduct and significant emotional distress is readily

apparent. See id. at 1149-50. But, this is not that type of case. There is no




2008); In re Arnell, No. 05-12444-WHD, 2006 WL 6589025, at *6 (Bankr. N.D. Ga. Dec. 26,
2006).
                                            19
             Case: 13-10919     Date Filed: 05/08/2014    Page: 20 of 25


evidence that defendants McCalla and Kondaur engaged in egregious conduct, as

they canceled the publication of the Notice of Sale the same day that it ran. There

is no evidence that the defendants intended to harm the Lodges by publishing the

advertisement. Nothing else in the record makes it obvious that the Lodges

suffered significant emotional distress.

      In any event, the Lodges have not established a causal connection between

their injuries and the violation of the automatic stay. See id. at 1149. Given

Kenneth Lodge’s multi-year bankruptcy proceedings, there is no showing of a

connection between the letters and the Lodges’ stress and physical maladies.

While the Lodges averred that they visited a doctor in relation to their conditions,

they did not attach any evidence of these visits. Medical evidence here would be

particularly helpful in evaluating the cause of their specific conditions, as well as

evidence that the Lodges had not suffered from these conditions before and how

soon after the Lodges’ discovery of the one-day publication of the Notice of Sale

these conditions arose.

      Because the Lodges failed to show an emotional injury sufficient to support

a recovery of actual damages under § 362(k), the district court did not err in

granting summary judgment in favor of the defendants as to the automatic stay

claim. In light of the result we reach today, we need not decide whether the




                                           20
               Case: 13-10919       Date Filed: 05/08/2014      Page: 21 of 25


Lodges were also required to show financial or physical injury before a court could

award emotional distress damages under § 362(k).12

                           IV. FDCPA CLAIM (COUNT 2)

       The FDCPA imposes liability on “debt collectors” who fail to comply with

its provisions when collecting a “debt.” 15 U.S.C. § 1692k. The FDCPA’s

restrictions apply only to “debt collectors.” The Lodges’ complaint asserts that the

defendants violated the FDCPA provision, 15 U.S.C. § 1692f(6). A “debt

collector” is defined, for the purposes of § 1692f(6), as “any person who uses any

instrumentality of interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts [or the enforcement of security

interests], or who regularly collects or attempts to collect . . . debts . . . due another

. . . .” Id. § 1692a(6); see Harris v. Liberty Cmty. Mgmt., Inc., 702 F.3d 1298,

1302 (11th Cir. 2012). The Lodges attempted to establish that the defendants are

debt collectors by reference to two sources: the defendants’ websites and a



       12
          We conclude that Marable v. Walker, 704 F.2d 1219, 1220-21 (11th Cir. 1983) (holding
that damages for emotional distress “in cases of this type ‘may be inferred from the
circumstances as well as proved by the testimony’”), does not apply here, as it concerns damages
for emotional distress in cases under the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 and 1982,
and the Fair Housing Act, 42 U.S.C. § 3601, et seq., not damages for emotional distress for
violations of an automatic stay during the course of bankruptcy proceedings. See Sheely v. MRI
Radiology Network, P.A., 505 F.3d 1173, 1180, 1199 (11th Cir. 2007) (providing that emotional
distress is a predictable and foreseeable consequence of discrimination and that federal courts
have long found that violations of antidiscrimination statutes frequently result in emotional
distress to victims).


                                              21
             Case: 13-10919      Date Filed: 05/08/2014    Page: 22 of 25


document from the “Georgia Press Association Public Notice Website.” We

analyze the district court’s treatment of each of these sources in turn.

A.    Defendants’ Websites

      The Lodges claimed that the defendants’ websites list, inter alia, services,

such as foreclosure services, that show that the defendants are debt collectors. The

district court, however, did not abuse its discretion in declining to take judicial

notice of the contents of the defendants’ websites.

      Under Rule 201 of the Federal Rules of Evidence, a court “may take judicial

notice on its own” or “must take judicial notice if a party requests it and the court

is supplied with the necessary information.” Fed. R. Evid. 201(c) (emphases

added). Further, Rule 201 states that a court “may take judicial notice at any stage

of the proceeding.” Fed. R. Evid. 201(d) (emphasis added).

      Here, the Lodges first requested the district court to take judicial notice of

the defendants’ websites in the Lodges’ objections to the magistrate judge’s R&R.

Even then, the Lodges did not provide the district court with screenshots of the

websites or the websites’ addresses. Without the necessary information concerning

the websites, and in light of the timing of the request, the district court was not

required to take judicial notice under Rule 201.

      The Lodges are correct that a court has “wide discretion” to take judicial

notice of appropriate adjudicative facts at any stage in a proceeding, including at


                                           22
              Case: 13-10919     Date Filed: 05/08/2014    Page: 23 of 25


the summary judgment stage. See Fed. R. Evid. 201(d); Dippin’ Dots, Inc. v.

Frosty Bites Distribut., LLC, 369 F.3d 1197, 1204-05 (11th Cir. 2004).

Nevertheless, the taking of judicial notice of facts is “a highly limited process.”

Dippin’ Dots, Inc., 369 F.3d at 1205 (quotation marks omitted). “The reason for

this caution is that the taking of judicial notice bypasses the safeguards which are

involved with the usual process of proving facts by competent evidence in district

court.” Id. (quotation marks omitted). We do not decide here whether the contents

of a website may ever be judicially noticed under Rule 201 because the Lodges

wholly failed to provide the necessary information.

      In any event, the district court gave an alternative, independent basis for not

considering the Lodges’ references to the defendants’ websites. The district court

relied on its local rule, providing that the court will not consider any fact that is

“set out only in the brief and not in the movant’s statement of undisputed facts.”

LR 56.1B(1), (2)(b), NDGa. The district court declined to consider any purported

facts on the defendants’ websites because those facts were not set forth in the

Lodges’ statement of undisputed facts.

      On appeal, the Lodges have not challenged this local rule basis for the

district court’s decision. Thus, the Lodges have abandoned any challenge they

may have had to this alternative basis. See Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 682-83 (11th Cir. 2014). Because this basis is alone sufficient for


                                           23
             Case: 13-10919     Date Filed: 05/08/2014    Page: 24 of 25


the district court to reject the Lodges’ argument concerning the defendants’

websites, we can affirm on this basis alone and need not consider any of the

Lodges’ arguments addressing other bases for the district court’s decision. See id.

at 683 (affirming the district court’s dismissal of claims because the plaintiffs-

appellants failed to challenge an independent, alternative ruling on which that

dismissal was based).

B.     “Georgia Press Association Public Notice Website” Document

      The district court also did not abuse its discretion in declining to consider a

document purportedly from the “Georgia Press Association Public Notice

Website” that listed foreclosure advertisements for properties unrelated to the

Lodges’ property. First, the Lodges never mentioned this evidence before the

magistrate judge, much less argued that this evidence showed that the defendants

were “debt collectors” under the FDCPA. It was well within the district court’s

discretion to decline to consider it. See Williams v. McNeil, 557 F.3d 1287, 1292

(11th Cir. 2009) (holding that a district court, in reviewing an R&R, has discretion

to decline to consider a party’s argument that was not first presented to a

magistrate judge); see also Knight v. Thompson, 723 F.3d 1275, 1277 n.1 (11th

Cir. 2013) (determining that the plaintiffs waived the argument because it was first

raised in their objections to the magistrate judge’s R&R, and the district court did




                                          24
               Case: 13-10919       Date Filed: 05/08/2014      Page: 25 of 25


not consider the argument when ruling on the R&R), petition for cert. filed, (U.S.

Feb. 6, 2014) (No. 13-955).

       Second, this evidence was inadmissible, as the Lodges did not authenticate

it. See Fed. R. Evid. 901. The document could not be judicially noticed by the

district court because the facts within it were not “generally known within the trial

court’s territorial jurisdiction” and could not be “accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.” See Fed. R. Evid.

201(b).

       Accordingly, we affirm the district court’s order granting summary

judgment in favor of McCalla and Kondaur as to the Lodges’ FDCPA claim. 13

                                        V. CONCLUSION

       For the foregoing reasons, we affirm the district court’s orders granting

summary judgment in favor of defendants McCalla and Kondaur.

       AFFIRMED.




       13
          The one-page Notice of Sale published in the Rockdale Citizen indicated that defendant
McCalla placed the Notice of Sale and stated that McCalla was “ACTING AS A DEBT
COLLECTOR ATTEMPTING TO COLLECT A DEBT.” In the district court and on appeal,
the Lodges do not argue that McCalla is a debt collector based on the Notice of Sale. Thus, we
do not address whether this single document, standing alone, is sufficient to show that McCalla
is a debt collector under the FDCPA.


                                               25